cca_2016080909000907 id uilc number release date from sent tuesday august am to cc bcc subject re -------------- postf-123534-16 hi--------- you asked whether short-week benefits paid to workers who work less than hours in a week or who could not work due to weather are excluded from wages for purposes of fica tax as supplemental unemployment benefits described in revrul_90_72 you stated that under state law an applicant for state unemployment_compensation benefits must be unemployed able available for and actively seeking suitable full-time work recipients of short-week benefits do not qualify for state unemployment_compensation thus these short-week benefits are not linked to the receipt of state unemployment_compensation as required by revrul_90_72 we agree with your conclusion that these short-week payments are not excluded from wages for purposes of fica tax because they do not satisfy the narrow exception set forth in revrul_90_72 your conclusion is also consistent with plrs and which stated automatic short week benefits are wages for fica and futa purposes unless the benefits are made to individuals who otherwise qualify for excludable regular benefits ie if the automatic short week benefits immediately precede or follow a week in which an employee receives regular benefits please let us know if you need anything else ------ -----------------------------
